                                                                 USDC-SDNY
UNITED STATES DISTRICT COURT                                     DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                    ELECTRONICALLY FILED
                                                                 DOC#:
 MISHAEL GENISMANCHAME,                                          DATE FILED:

                            Petitioner,
                                                                    21-CV-4433 (RA)
                       v.
                                                                         ORDER
 THOMAS DECKER, et al.,

                            Respondents.



RONNIE ABRAMS, United States District Judge:

         IT IS HEREBY ORDERED THAT:

   1. Respondents shall file a response to Petitioner’s petition for a writ of habeas corpus by June 11,

         2021.

   2. Petitioner shall file a reply by June 25, 2021.

SO ORDERED.

Dated:     May 24, 2021
           New York, New York

                                                 RONNIE ABRAMS
                                                 United States District Judge
